 Case 1:19-cr-00258-TSE Document 15-8 Filed 01/28/20 Page 1 of 2 PageID# 98



           Summary and Highlights of Awards, Decorations and Service History

B.S., Political Science, United States Air Force Academy, Class of 1993
       Graduated with Military Honors
       Awarded Robert J. Smith Award for Political Science

M.A., Middle East Studies, The American University in Cairo, 2004

M.S., National Resource Management, Industrial College of the Armed Forces, 2012

Distinguished Graduate, Specialized Undergraduate Pilot Training, 1994

Olmsted Scholar, Class of 2002 - First Olmsted Scholar in Egypt
      http://www.olmstedfoundation.org/

Combat veteran, including Operations PROVIDE PROMISE, JOINT ENDEAVOR, and JOINT
GUARD in the former Yugoslavia (1995-1997); Operations IRAQI FREEDOM and NEW DAWN
(2005, 2010-2011).

Decorated veteran has received 57 total awards, decorations, ribbons, and devices.

Awarded the Jabara Award for Airmanship 2007 https://www.usafa.org/Heritage/Jabara_Award
      “Each year the U.S. Air Force Academy and the Association of Graduates present the

       Colonel James Jabara Award to an Academy graduate or graduates whose airmanship
       contributions are of great significance and set them apart from their contemporaries.”

Two Bronze Star Medals for meritorious performance in combat operations in Iraq (2005, 2012).

Seven Air Medals for air combat missions in the former Yugoslavia (1995-1997) and Iraq (2005).

Aerial Achievement Medal for air missions in support of counter-narcotics operations in
Colombia (2001).

Awarded the Legion of Merit (2014) for “exceptionally meritorious conduct in the performance of
outstanding services” while in command of an Air Force rapid response force and nearly 500
Airmen and civilians from 2012 to 2014. https://www.afpc.af.mil/About/Fact-
Sheets/Display/Article/421937/legion-of-merit/

Awarded Defense Superior Service Medal (2016) for exceptionally meritorious performance
while assigned to the Joint Staff supporting global counterterrorism and special operations from
2014 to 2016. https://www.afpc.af.mil/About/Fact-Sheets/Display/Article/421881/defense-
superior-service-medal/

Awarded two Air Force Meritorious Service Medals (2006, 2010) for outstanding service during
multiple assignments from 2004 to 2006 and 2006 to 2010. https://www.afpc.af.mil/About/Fact-
Sheets/Display/Article/421888/meritorious-service-medal/

Awarded two Air Force Commendation Medals (1997, 2001) for meritorious service during
multiple assignments from 1995 to 1997 and from 1997 to 2001.
 Case 1:19-cr-00258-TSE Document 15-8 Filed 01/28/20 Page 2 of 2 PageID# 99



https://www.afpc.af.mil/About/Fact-Sheets/Display/Article/421870/air-force-commendation-
medal/
